Voya Law Department J. Neil McMurdie Senior Counsel (860) 580-2824 Fax: (860) 580-4897 Neil.mcmurdie@voya.com December 11, 2014 U.S. Securities and Exchange Commission Division of Investment Management treet, N.E. Washington, D.C. 20549 Re: Voya Insurance and Annuity Company Pre-Effective Amendment No. 2 to Registration Statement on Form S-3 Prospectus Title: Voya PotentialPLUS Annuity File Nos. 333-196392 Commissioners: Pursuant to Rule 461 under the Securities Act of 1933, as amended, Voya Insurance and Annuity Company, as registrant, and Directed Services LLC, as principal underwriter, hereby respectfully request that the effective date of this registration statement be accelerated to December 12, 2014. Please call or email me with questions or comments. Sincerely, /s/ J. Neil McMurdie J. Neil McMurdie Senior Counsel Windsor Site One Orange Way, C2N Windsor, CT 06095 Voya Services Company
